Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 09/14/2021 is acknowledged.
	The provisional double patenting rejection of claims 1 and 82-101 over claims 1-2, 4, 6, 9-10, 12 and 66-68 of U.S. Patent Application No. 15/308397 is withdrawn. Applicant has abandoned Application No.15/308,397 (remarks filed 09/14/2021).
	Claims 82-84, 86 have been amended.
	Claims 2-81 are cancelled.
	Claims 1 and 82-101 are being considered on the merits. 
Examiner’s Amendment
	In claims 83 and 86; please italicize bacterial names, e.g. Lactobacillus sanfranciscensis and  L. reuteri .
Examiner’s Statement of Reasons for Allowance
	The closest prior art is an article by Junker, Y. et al. (J. Exp. Med. 209: 2395-2408 (2012)). Junker et al. discloses the existence of wheat amylase/trypsin inhibitors and the mechanism of intestinal inflammation via activation of toll-like receptor 4. 
	Method claims 1 and 82-101 are directed to reducing amylase/trypsin inhibitor (ATI) content and bioactivity from wheat or cereal four. The method of claims 1 and 82-101 includes the determination of bioactivity of ATI, before and after a process, in addition to the determination of ATI content in wheat or cereal for assuring the absence of multimers (i.e. heterotetramers) of ATIs possibly generated upon processing, 
	Method claims 1 and 82-101 are novel and nonobvious. Claims 1 and 82-101 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAMID R BADR/Primary Examiner, Art Unit 1791